TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON REMAND



NO. 03-05-00034-CV


Thomas O. Bennett, Jr. and James B. Bonham Corporation, Appellants

v.

Randy Reynolds, Appellee




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 8027, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING


S U P P L E M E N T A L   O P I N I O N

		As suggested in our opinion on remand issued November 18, 2010, Reynolds has
filed a remittitur of $240,000 as to Bennett and $990,000 as to Bonham Corporation with the clerk
of the district court.  Accordingly, we reform the exemplary damages portion of the district court's
judgment to award Reynolds $10,000 from Bennett and $10,000 from Bonham Corporation.  We
affirm the district court's judgment as reformed.
						__________________________________________Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Henson;
     Justice Patterson not participating

Reformed and, as Reformed, Affirmed

Filed:   January 19, 2011